Title: To Thomas Jefferson from Thomas Carpenter, 18 November 1805
From: Carpenter, Thomas
To: Jefferson, Thomas


                  Thomas Jefferson Esqr. Dr.
                  
                     
                        
                           1805
                           
                           
                           to Thomas Carpenter.
                           
                           
                        
                        
                           November 18.
                           
                           D.
                           C.
                        
                        
                           
                           To a blue Superfine Cloth Coat
                           22
                           .50
                        
                        
                           
                           — a Scarlet Supr. Cloth Waistcoat, worked
                           10
                           .
                        
                        
                           
                           — a pair of Corduroy Breeches, pearl Butt.
                           7
                           .
                        
                        
                           
                           — a pr of flannel drawers
                           2
                           .25
                        
                        
                           1806
                           Putting a new collar to a surtout
                           1
                           .25
                        
                        
                           March 31
                           To a pair of Nankeen Sheravaloes
                           3
                           .25
                        
                        
                           June 27
                           To making your Coat & materials
                           6
                           .
                        
                        
                           July 1.
                           To a pair of Silk Nankeen Breeches
                           
                                6
                           
                           
                              .33
                           
                        
                        
                           
                           
                           
                           
                           58
                           .58
                        
                        
                           
                           
                           For the Servants.
                           
                           
                        
                        
                           1805
                           
                           
                           
                           
                           
                        
                        
                           December.
                           
                           
                           
                        
                        
                           
                           
                           To making 4 Suits of liveries &
                           
                        
                        
                           
                           
                           furnishing all materials as before @ 9.31/ $37.25
                           
                           
                        
                        
                           1806
                           
                           
                           
                           
                           
                        
                        
                           March 8.
                           To a livery Coat compleat for John Shorter 14.50
                           
                           
                               51
                           
                           
                              .75
                           
                        
                        
                           
                           
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           E. E
                           $ 110
                           .33
                        
                     
                  
                  
                  
                  
               